DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake US Publication No. 2017/0214875 in view of Yamada et al US Publication No. 2017/0163917.

Regarding claim 1 Miyake discloses of Fig. 1 – 2, of applicant’s a solid-state imaging device (paragraph 0019 imaging device is a solid-state imaging device) comprising: a first electrode; a second electrode disposed opposite to the first electrode; a photoelectric conversion layer disposed between the first electrode and the second electrode (paragraph 0091 the photoelectric conversion unit 13 includes a pixel electrode 11 (i.e., a first electrode), a counter electrode 12 (i.e., a second electrode) disposed opposite to the first electrode, and a photoelectric conversion layer 15 interposed therebetween); and a voltage applier that applies different voltages during a charge accumulation period and a charge non-accumulation period to at least one of the first electrode or the second electrode (paragraph 0076 the photoelectric conversion unit 13 included in each unit pixel 10 is further connected to the corresponding one of voltage control lines 42. In the example structure illustrated in FIG. 1, the voltage control lines 42 are connected to the voltage supply circuit 32. The voltage supply circuit 32 

Miyake discloses an image circuit where a photoelectric conversion layer is interposed therebetween the first and second electrode and where the first and second electrode have different voltages applied to them by a voltage supply circuit but do not expressively disclose the first electrode including a plurality of electrodes independent from each other;

Yamada et al teaches many electrodes of a first electrode opposite another electrode. Yamada et al teaches of Fig. 1 – 8, of applicant’s the first electrode including a plurality of electrodes independent from each other (paragraph 0123 the first pixel cell 14a includes a pixel electrode 50a, an auxiliary electrode 61a, a counter electrode 52a, a photoelectric conversion layer 51a, and a first signal detection circuit 25a.  In FIG. 8, 

Regarding claim 15, claim 15 is rejected for being fully encompassed by the reasons found in rejected claim 1 above.

Regarding claim 11 of the combination of Miyake in view of Yamada et al further teaches of applicant’s wherein the plurality of electrodes each receive a separate voltage (paragraph 0131 – 0132 in FIG. 8, the voltage supply circuit 60 includes switches Sw1 and Sw2 and a voltage source for a voltage V1 and a voltage source for a voltage V2. FIG. 8 shows a state in which the sensitivity adjustment lines 28a, connected to the auxiliary electrode 61a, are connected to the voltage source for the voltage V1 via the switches Sw1 and Sw2 such that the plurality of auxiliary electrode 61a each receive a separate voltage of V1 or V2).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake US Publication No. 2017/0214875 in view of Yamada et al US Publication No. 2017/0163917 further in view of Joei US Publication No. 2016/0190211.

Regarding claim 12 the combination of Miyake in view of Yamada et al teaches an image circuit where a photoelectric conversion layer is interposed therebetween the first and second electrode and where the first and second electrode have different voltages applied to them by a voltage supply circuit where many electrodes of a first electrode opposite another electrode but do not expressively teach wherein an organic photoelectric transducer and at least one inorganic photoelectric transducer are stacked on each other, the organic photoelectric transducer including at least one photoelectric conversion layer, the inorganic photoelectric transducer performing photoelectric conversion in a different wavelength band from the organic photoelectric transducer;

Joei teaches a green organic photoelectric transducer conversion section stacked over a blue and red inorganic photoelectric transducer conversion section. 
Joei teaches of Fig. 1 – 3, of applicant’s wherein an organic photoelectric transducer and at least one inorganic photoelectric transducer are stacked on each other, the organic photoelectric transducer including at least one photoelectric conversion layer, the inorganic photoelectric transducer performing photoelectric conversion in a different wavelength band from the organic photoelectric transducer (paragraph 0067 the photoelectric conversion element 10B may have a stacked structure of one organic photoelectric conversion section 11G and two inorganic photoelectric conversion sections 11B and 11R, making it possible to obtain color signals for each of red (R), green (G), and blue (B) such that an organic photoelectric transducer conversion section 11G and at least one inorganic photoelectric transducer conversion sections .

Allowable Subject Matter

Claims 2 – 10, 13, 14, and 16 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696